DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 04 January 2021 has been entered.  Claims 1, 8 and 14 have been amended.  Claim 15 has been canceled.  Claims 1-14 and 16-20 are currently pending.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 and 16-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses imaging the structural surface of a roadway as a vehicle travels on the roadway to generate a map and to use the generated map to localize the vehicle.  The prior art does not disclose the limitations “encoding the raw image into a template using at least one transform, the template specifying a course direction and an intensity gradient at one or more spatial frequencies of the surface structural pattern of the target surface; comparing the template to a subset of reference templates selected from a gallery stored in one or more storage media, the gallery obtained when the vehicle is charging using a charging station; and identifying a location of the target surface when the template matches.”
The closest prior art being Kozak et al., U.S. Publication No. 2014/0005932 discloses a system and method for estimating location and motion of an object. An image of a ground surface is obtained and a first set of features is extracted from the image. A map database is searched for a second set of features that match the first set of features and a geo-location is retrieved from the map database, wherein the geo-location is associated with the second set of features. The location is estimated based on the retrieved geo-location. The motion of the object, such as distance travelled, path travelled and/or speed may be estimated in a similar manner by comparing the location of extracted features that are present in two or more images over a selected time period.

Ranganathan et al., U.S. Publication No. 2014/0343842 discloses a system and method for creating a road marking classification template and vehicle localization using road markings.  A road marking classification template database includes templates of training images taken from different navigation environments.  Locations can be determined for the corners and stored as part of a template.  Corners can be calculated for the runtime image and matched against corners of templates from the template database.  A location or a pose of a vehicle can be determined using the match. In this way, vehicle localization is provided.

With respect to the independent claims, the claimed limitations “encoding the raw image into a template using at least one transform, the template specifying a course direction and an intensity gradient at one or more spatial frequencies of the surface structural pattern of the target surface; comparing the template to a subset of reference templates selected from a gallery stored in one or more storage media, the gallery obtained when the vehicle is charging using a charging station; and identifying a location of the target surface when the template matches” in conjunction with other .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668          
/VU LE/Supervisory Patent Examiner, Art Unit 2668